     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.242 Page 1 of 7




     BARI C AND ASSOCIATES
     Steven D. Barie, Esq. Bar No. 200066
2    4220 Von Karmann, Suite 200
     Newport Beach, CA 92660
3    Telephone: (949) 677-3688
     Email: sbaric@bariclaw.com
4

5                    IN THE UNITED ST ATES DISTRICT COURT FOR

6                      THE SOUTHERN DISTRICT OF CALIFORNIA

7

8

9    AMBER GILLES                                      ase No: 3:20-cv-02131-GPC-JLB

IO                 Plaintiff,                          LAINTIFF'S OPPOSITION TO
                                                       EFENDANT'S MOTION TO DISMISS
11          vs.                                        OMPLAINT PURSUANT TO FED. R.
                                                       IV. PROC. RULE 12(B)(6)
12   SPROUTS FARME RS MARKE T, INC. and
     DOES 1 through 20, Inclusive,
13
     Defendants.
14

15

16
     TO THE UNITED STATES DISTRIC COURT FOR THE SOUTHERN DISTRICT OF

17
     CALIFORNJA AND TO DEFENDANT SPROUTS FARMERS MARKET, INC. AND

18
     ITS ATTORNEYS OF RECORD:

            PLEASE TAKE NOTICE, that Plaintiff will oppose Defendant's motion to
19

20   dismiss this case pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, on

21
     May 14, 2021 at 1:30 p.m. before the Honorable Gonzalo P. Curiel in Courtroom 2D of

22   the above entitled Court.

23          This Opposition to Motion is based on this Notice and the accompanying

24   Memorandum of Points and Authorities and upon such further oral and documentary

25
     evidence and arguments as may be presented at or before the time of the hearing.


                                              - I-
      PLAINTrFF'S OPPOSITION TO DEFENDANT'S MOTlON TO DISMISS COMPLAINT PURSUANT
                              TO FED. R. CIV. PROC. RULE 12(8)(6)
     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.243 Page 2 of 7




     Dated: April 15, 2021
 2

 3                                        Steven D. Barie
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                             -2-
      PLAINTIFFS OPPOSITION TO DEFENDANT'S MOTION TO DISMISS COMPLAINT PURSUANT
                             TO FED. R. CIV. PROC. RULE 12(8)(6)
     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.244 Page 3 of 7




     BARIC AND ASSOCIATES
     Steven D. Barie (State Bar. No. 200066)
2    2440 Von Karman Avenue, Suite 200
     Newport Beach, CA 92660
3    Telephone: (949)677-3688
     Email: sbaric@bariclaw.com
4

5
                      IN THE UNITED ST ATES DISTRICT COURT FOR
6
                        THE SOUTHERN DISTRICT OF CALIFORNIA
7

 8

9
     AMB ER GILLES                                     Case No: 3:20-cv-02131-GPC-JLB
10
                     Plaintiff,        MEMORAN DUM OF POINTS AND
11                                     !AUTHORITIES IN SUPPORT OF
           vs.                         IPLAINTIFF'S OPPOSITION TO
12                                      DEFENDANT'S MOTION TO DISMISS
     SPROUTS FARME RS MARKET, INC. and tOMPLAINT PURSUANT TO FED. R.
13   DOES 1 through 20, Inclusive,     tIV. PROC. RULE 12(B)(6)
     Defendants.
14

15

16
     Plaintiff, Amber Gilles opposes Defendant Sprouts Farmers Market, Inc. and SF Markets,
17
     LLC's Motion to Dismiss Complaint Pursuant to Fer. R. Civ. Proc. Rule 12(B)(6) on the
18
     following grounds:
19

20
      l.       FAILURE TO ALLEGE DISABILITY. As clearly alleged in the Complaint,
21
     Plaintiff suffers from a respiratory disability which gives her shortness of breath when
22
     wearing a mask or face covering, i.e. anything that restricts the airflow in front of her
23
     face. A face shield is a non-permeable barrier placed directly in front of the wearer's
24
      mouth and face, which is clearly restrictive to breathing; perhaps not to the same extent
25
      as a face mask, but restrictive nonetheless. In deciding a motion to dismiss under rule

                                            - I-
           MEMORANDUM OF POINTS AND AUTHORlTIES IN SUPPORT OF PLAINTIFF'S OPPOSITION
               TO DEFENDANT'S MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(8)(6)
     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.245 Page 4 of 7




     12(b)(6), the Court must talee the complaint's pleaded factual allegations as true and view

 2   them in the light most favorable to the plaintiff. Hickey v. O'Bannon, 287 F .3d. 656,657

 3   (7th Cir. 2002). Thus, Defendant's argument that wearing a face shield is an alternative

 4   for all persons who cannot wear a face mask fails to be adequate to support its motion to

 5   dismiss the Complaint.

 6   2.       CLEAR CONNECTION. Unlike the case of Whitaker v. Tesla Motors, Inc., 9852

 7   F3d 1173, cited by Defendant, in this case Plaintiff has clearly linked her respiratory

 8   disability to her inability to wear a face mask or covering. By reading the Complaint,

 9   Defendant can clearly determine that the Defendant is prevented by her respiratory

IO   disability from wearing a mask or face covering and that she is prevented from

11   frequenting Defendant's stores as a direct result of Defendant's policy ofrequiring face

12   masks or coverings to be worn by most of its customers.

13   3.       CDC GUIDANCE. Defendant claims that it is following the guidance issued by

14   the Centers for Disease Control (CDC); however it fails to note that the CDC guidance

15   exempts children who are less than two years old or people who have trouble breathing

16   from wearing masks. Defendant elected to exempt children less than two years old from

17   its mask and face covering policy, but it ignored the CDC exemption for people with

18   breathing difficulties. If the purpose of Defendant's policies are to eliminate the spread of

19   COVID-19 in its stores, it leaves the question open whether people with breathing

20   difficulties are less of a threat to spread COVTD-19 than small children.

21   4.       ALTERNATIVES. Defendant claims that it provides adequate alternatives to

22   shopping in person in their store by means of online shopping and utilizing a store

23   employee to shop for you. This may be a solution for pre-packaged commodity goods,

24   however, Plaintiffs motive for visiting Defendant's stores was to talee advantage of the

25   large selection of fresh fruits and vegetables. Such products are best selected by viewing,


                                          - 2-
          MEMORANDUM OF POINTS AND AUTHOR1TIES TN SUPPORT OF PLAINTIFF'S OPPOSITION
              TO DEFENDANTS MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE 12(8)(6)
     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.246 Page 5 of 7




     touching and sometimes smelling the product to select the specimen most appealing to

 2   the customer. Defendant's proffered alternatives would deprive Plaintiff of the benefit of

 3   entering the store to select her own fresh produce.

 4   5.       DEFENDANT'S CRITERIA IS NOT NEUTRAL. Defendant's criteria clearly

 5   excludes persons who, due to a disability, are unable to comply with the face covering

 6   policy, even though such persons are clearly exempt from face coverings by the CDC

 7   guidance as well as the California guidance on this issue. In addition, Defendant permits

 8   children under the age of 2 to enter their stores without face coverings. Defendant does

 9   not claim or even argue that such children are any less of a threat to spread COVID-19

10   than adults with breathing disabilities.

Il   6.       DEFENDANT IS NOT A THREAT TO OTHERS. Maintaining social distancing

12   of six feet prevents spreading of COVID-19. In lieu of wearing a mask, Defendant can

13   maintain a six foot distance from other shoppers and store personnel. Defendant has

14   limited the number of shoppers in its stores during the COVID-19 pandemic in order to

15   increase spacing between its customers and staff. Defendant could also have established

16   certain hours for persons who are unable to comply with the store's mask mandate.

17   7.       DELAYED SERVICE. Defendant argues that the service of process was unduly

18   delayed. The service of process was delayed by Defendant's action of closing its main

19   offices in response to COVID-19, thus the process server was unable to enter the offices

20   to serve Defendant.

21   8.       CONCLUSION. The Plaintiff has stated a clear and precise claim against

22   Defendant for violations of the ADA and the California Unruh Act. The CDC and

23   California Department of Public Health issued guidance regarding wearing of masks and

24   face coverings, including exemptions for children and persons with breathing disabilities.

25   Defendant chose to implement a mask policy with only an exemption for children, but


                                                 - 3-
          MEMORANDUM OF POINTS AND AUTHORITŒS 1N SUPPORT OF PLAJNTIFF'S OPPOSITION
              TO DEFENDANT'S MOTION TO DISMISS PURSUANT TO F.R.C.P. RULE l2(8)(6)
     Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.247 Page 6 of 7




     ignoring the exemption for people with breathing disabilities. COVID-19 has caused

 2   much disruption in our society, but it has not suspended the ADA; which remains in full

 3   force and effect. As such, the ADA requires that the Plaintiff not be denied access or

 4   deprived of the experience of shopping at Defendant's stores due to her disability.

 5   Plaintiff has adequately established a claim under the ADA and the California Unruh Act

 6   and the Defendant's arguments regarding offered alternative procedures are not sufficient

 7   to deny Plaintiff the opportunity to present her case to the court. Defendant's motion to

 8   dismiss the case pursuant to F.R.C.P. Rule 12(b)(6) should therefore be denied.
 9   Dated: April 15, 2021
10

11

12                                                Steven D. Barie
13

14

15

16

17

18

19

20

21

22

23

24

25


                                      -4-
      MEMORANDUM OF POINTS AND AUTHORITIES JN SUPPORT OF PLAINTIFF'S OPPOSITION
          TO DEFENDANTS MOTrON TO DISMISS PURSUANT TO F.R.C.P. RULE 12(8)(6)
Case 3:20-cv-02131-GPC-JLB Document 9 Filed 04/15/21 PageID.248 Page 7 of 7




                                          Certificate of Service



Case Name:     Gilles v. Sprouts, et al                            No:   30-20-cv-02131-GPC-JLB




I hereby certify that on April 15, 2021, I electronically filed the following documents with the
Clerk of Court by using the CM/ECF system:

Opposition to Defendants Rule 12 b 6 motion

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United
States of America the forgoing is true and correct and that this declaration was executed on
April 15, 2021, at Sacramento, California.




                                                                   Signature
